Citation Nr: 0202723	
Decision Date: 03/22/02    Archive Date: 04/04/02

DOCKET NO.  96-47 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUE

Entitlement to an effective date earlier than June 1, 1999, 
for the assignment of an increased rating to 50 percent for 
the veteran's service-connected right knee disability.  


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from November 1986 to December 
1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 decision by the RO which 
granted an increased rating to 50 percent for the veteran's 
service-connected right knee disability, effective from June 
1, 1999.  

Historically, it is noted that this case was before the Board 
of Veterans' Appeals in May 2000.  At that time, the Board 
determined that one of the issues before the Board was the 
propriety of the reduction in rating for service connected 
right knee disability from 30 to 20 percent in May 1996.  The 
decision effectuating the reduction in rating was made known 
to the veteran by letter dated in February 1996.  Later that 
year, in a letter dated in May 1996, the veteran protested 
this action.  By rating action in August 1996, the RO 
increased the rating for the right knee disability to 20 
percent, effective the date of the reduction.  By letter 
received in September 1996, the veteran again reiterated that 
the 30 percent rating should be restored.  In September 1996, 
the RO issued a Statement of the Case, framing the issue as 
"Evaluation of right knee disability, currently evaluated as 
20 percent disabling."  By a substantive appeal received in 
November 1996, the veteran disagreed with the 20 percent 
rating.  After several additional rating actions, the veteran 
again sent in another substantive appeal, noting that he 
could not find a copy of the previous substantive appeal 
submitted to the Board.  In this document, the veteran 
clarified his last substantive appeal, by noting that he 
believed that the previous 30 percent rating which had been 
assigned was the appropriate one.  By Board decision of May 
12, 2000, the RO restored the 30 percent rating, holding that 
the rating reduction was improper.  Thus, the matter appealed 
to the Board regarding the rating reduction was finalized in 
this Board decision.

By this same decision, the Board remanded the issue of 
entitlement to an earlier effective date for the assignment 
of a 50 percent rating for service connected right knee 
disorder.  This issue was remanded as it was noted that the 
RO had not prepared a statement of the case on this matter.  
Briefly, on March 18, 1999, the veteran submitted a claim for 
an increased rating for service connected right knee 
disability.  In connection therewith, he included a report of 
a VA outpatient treatment visit on February 26, 1999.  By 
rating action of August 1999, the RO increased the evaluation 
for service connected right knee disability from twenty to 50 
percent, effective from June 1, 1999, the date of an 
outpatient visit.  The current appeal stems from this action.


FINDINGS OF FACT

1.  A VA progress note dated February 26, 1999, shows a 
worsening of the veteran's service-connected right knee 
disability.  

2.  By rating action in August 1999, the RO assigned an 
increased rating to 50 percent for the veteran's service-
connected right knee disability, effective from June 1, 1999, 
the date of a VA outpatient treatment report.  

3.  The earliest effective date for the establishment of an 
increased rating to 50 percent for the service-connected 
right knee disability is February 26, 1999, the date of 
receipt of an informal claim consisting of a report of VA 
outpatient treatment.  


CONCLUSION OF LAW

An earlier effective date of February 26, 1999 for the award 
of an increased rating to 50 percent for service-connected 
right knee disability is warranted.  38 U.S.C.A. §§ 5100, 
5101(a), 5102, 5103, 5103A, 5106, 5107, 5110(a), 5126 (West 
1991 and Supp. 2001); 66 Fed. Reg. 45,620 (August 29, 2001) 
(to be codified at sections including 38 C.F.R. §§ 3.102, 
3.159 and 3.326); 38 C.F.R. §§ 3.1(p), 3.155(a), (c), 3.157, 
3.400(o)(2) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background


By rating action of February 24, 1999, the RO, among other 
actions, denied the veteran's claim which they framed as 
entitlement to a rating in excess of 20 percent for right 
knee disability.  As noted in the Introduction section of 
this decision, the issue was actually the propriety of a 
rating reduction.  The Board addressed the correct issue and 
restored the 30 percent from the date of rating reduction.

On March 18, 1999, the veteran requested an increased rating 
for service connected right knee disability.  In connection 
therewith, he submitted a report of a VA outpatient treatment 
report of February 26, 1999.  

The VA progress note in February 1999 shows that the veteran 
was seen for exacerbation of pain in his right knee beginning 
the day before.  The veteran reported that he had some edema 
which had resolved, and he had some point tenderness to the 
lateral aspect of the knee.  On examination, there was no 
effusion.  There was .5 inch difference in circumference of 
the right knee when compared to the left.  There was mild 
discomfort to the lateral joint margin.  Extension was 
limited to 155 degrees and flexion was to 135 degrees.  The 
knee joint was stable, drawer sign and McMurray sign were 
negative, and there was no evidence of infection.  The 
impression was right knee pain.  

In a statement received on June 1, 1999, the veteran 
requested an increased rating for his service-connected right 
knee disability.  An attached note from a VA physician dated 
June 1, 1999 indicated that the veteran was seen on this date 
after acutely twisting his right knee over the weekend.  The 
veteran had increased pain and tenderness in the right knee 
with moderate effusion.  Ranges of motion studies were 
difficult to measure due to pain.  Extension was to 25 
degrees and flexion was to 90 degrees.  The assessment was 
acute twisting injury to the right knee with chronic history 
of right knee instability.  The examiner commented that the 
veteran needed rest and rehabilitation.  

On VA examination in July 1999, the surgical scars were well 
healed.  There was moderate to severe diffuse swelling, 
warmth, and tenderness.  The knee was essentially locked in 
20 degrees extension and could not be flexed or extended any 
further.  It was exquisitely tender, and a positive anterior 
drawer sign was apparent.  The veteran could rise and stand 
normally, but required the use of a crutch to ambulate.  He 
could not weightbear on the right leg at all.  There was no 
motion in the right knee which remained locked at 20 degrees 
of extension, and it could not be flexed or extended.  There 
was moderate weakness and atrophy of the right quadriceps 
femoris muscle.  X-ray studies showed no significant change 
compared to a prior study in January 1998.  Prior surgery 
consistent with the history of ACL reconstruction was noted.  
The orthopedic hardware remained in an unchanged position.  
The impression was recurrent ruptured, right anterior 
cruciate ligament status post reconstructive procedures times 
two.  

By rating action in August 1999, the RO assigned an increased 
rating to 50 percent for the veteran's service-connected 
right knee disability, effective from June 1, 1999, the date 
of a VA outpatient treatment record.  The veteran perfected 
an appeal as to the effective date of the 50 percent rating.  
He argued, among other things, that the correct effective 
date should be February 26, 1999. 

VCAA

A significant change in the law was effectuated during the 
pendency of this appeal.  Specifically, on November 9, 2000, 
the President of the United States signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
and expanded the obligations of VA with respect to the duty 
to assist, and superseded the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  

In this case, no reasonable possibility exists that any 
further assistance would aid the veteran in substantiating 
his claim, and thus the VA has met its duty to assist under 
the VCAA.  See 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  The veteran has not alleged the presence of any 
additional medical evidence which would be pertinent to the 
claim for an earlier effective date for an increased rating 
for his service-connected right knee disability.  Through 
past actions of the RO, the veteran has been informed of the 
applicable criteria in this case.  As such, he has been 
essentially notified of what needs to be proven in order to 
satisfy the criteria for an earlier effective date.  
Accordingly, it is concluded that the veteran would not be 
prejudiced by the Board proceeding with the adjudication of 
his claim for increase.  

Effective Dates - In General

Unless specifically provided otherwise in the statute, the 
effective date of an award based on a claim for increase 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of the claim.  38 
U.S.C.A. § 5110(a).  The effective date of an award of 
increased compensation shall be the earliest date as of which 
it is ascertainable that an increase in disability had 
occurred, if application is received within one year of such 
date.  38 U.S.C.A. § 5110(b)(2).  

Except as otherwise provided, the 
effective date of an evaluation and award 
of pension, compensation or dependency 
and indemnity compensation based on an 
original claim, a claim reopened after 
final disallowance, or a claim for 
increase [emphasis added] will be the 
date of receipt of the claim or the date 
entitlement arose, whichever is the 
later.  

38 C.F.R. § 3.400.  

Increases:  
	(1)  Except as provided in paragraph 
(o)(2) of this section and § 3.401(b), 
date of receipt of claim or date 
entitlement arose, whichever is later.  A 
retroactive increase or additional 
benefit will not be awarded after basic 
entitlement has been terminated, such as 
by severance of service connection.  

	(2)  Disability compensation.  
Earliest date as of which it is factually 
ascertainable that an increase in 
disability had occurred if claim is 
received within 1 year from such date 
otherwise, date of receipt of claim.  

38 C.F.R. § 3.400(o).  

A "claim" is defined in the VA regulations as ". . . a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2001). 

An informal claim is defined as follows:

Any communication or action indicating an 
intent to apply for one or more benefits 
under the laws administered by VA from a 
claimant may be considered an informal 
claim.  Such informal claim must identify 
the benefit sought.  Upon receipt of an 
informal claim, if the formal claim has 
not been filed, an application form will 
be forwarded to the claimant for 
execution.  If received within one year 
from the date it was sent to the 
claimant, it will be considered filed as 
of the date of the receipt of the 
informal claim.  When a claim has been 
filed which meets the requirements of 
§ 3.151, an informal request for increase 
or reopening will be accepted as a claim.  

38 C.F.R. § 3.155(a) (2001).  

Under section 3.157(a), a report of examination or 
hospitalization may be accepted as an informal claim for 
benefits if it meets the requirements of section 3.157(b).  
Section 3.157(b)(1), the provision relevant here, addresses 
when a VA examination report may constitute an informal 
claim.  This provision is applicable "only when such reports 
relate to examination or treatment of a disability for which 
service connection has previously been established or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination . . . ." 38 C.F.R. § 
3.157(b)(1). 
 
Analysis

Initially, it should be noted that the veteran was assigned a 
50 percent rating for his service-connected right knee 
disability, effective from June 1, 1999, the date of receipt 
of his formal claim for increase.  The increased rating was 
assigned by analogy to ankylosis of the right knee under 
Diagnostic Code (DC) 5256, based on the clinical finding from 
the July 1999 VA examination.  That examination showed that 
the veteran's right knee was locked at 20 degrees of flexion.  
DC 5256 provides for a 50 percent evaluation when the knee is 
ankylosed in flexion between 20 and 45 degrees.  Although the 
veteran's knee was not ankylosed, it was locked.  The RO 
concluded that the clinical findings were more closely 
analogous to the criteria for a 50 percent evaluation for 
ankylosis of the knee under DC 5256.  The RO assigned an 
effective date of June 1, 1999, the date of receipt of a 
formal claim for increase.  

The veteran contends that a VA outpatient record, dated 
February 26, 1999, shows that there was a worsening of his 
service-connected right knee disability earlier than June 
1999.  It is argued, in essence, that the outpatient report 
should be accepted as an informal claim for increase and, as 
the report was received within one year of receipt of the 
formal claim for increase, the effective date for the 50 
percent evaluation should be February 26, 1999, the date of 
the informal claim.  

The Court has held that ". . . evidence in a claimant's file 
which demonstrates that an increase in disability was 
'ascertainable' up to one year prior to the claimant's 
submission of a 'claim' for VA compensation should be 
dispositive on the question of an effective date for any 
award that ensues."  Quarles v. Derwinski, 3 Vet. App. 129, 
135 (1992); see also Scott v. Brown, 7 Vet. App. 184, 188 
(1994).  

The type of claim that is at issue here is one for increased 
disability compensation.  Therefore, the claim is subject to 
the more specific criteria under 38 U.S.C.A. § 5110(b)(2) 
(West 1991) and 38 C.F.R. § 3.400(o)(2) (2001) cited above.  
Under those provisions, the effective date of an award of 
increased compensation shall be the earliest date as of which 
it is ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date.  

Here, the veteran submitted a formal claim for an increased 
rating on June 1, 1999.  The clinical findings on a 
subsequent VA examination in July 1999 showed that the 
veteran's right knee disability had significantly worsened 
and that the clinical findings satisfied the criteria for a 
higher rating of 50 percent under DC 5256.  The RO assigned 
an effective date for the increased rating of June 1, 1999, 
the date of receipt his formal claim.  However, an earlier VA 
outpatient report showed increased symptomatology in February 
1999.  At that time, the veteran reported an exacerbation of 
pain.  While limitation of motion was not as severe as that 
noted during the VA examination in July 1999, the examiner in 
February 1999 did not address functional loss.  Giving the 
veteran the benefit of the doubt, the Board finds that the 
functional loss at that time was equivalent to the criteria 
for the 50 percent rating awarded by the RO and effective in 
June 1999.  The February 26, 1999 VA outpatient report meets 
the criteria for an informal claim under 38 C.F.R. 
§ 3.157(b)(1) and was received within one year of receipt of 
a formal claim for increase.  Therefore, the Board finds that 
an effective date of February 26, 1999, based on an informal 
claim is warranted.  38 C.F.R. § 3.155.  


ORDER

An effective date of February 26, 1999, for the assignment of 
an increased rating to 50 percent for service-connected right 
knee disability is granted, subject to VA regulations 
concerning the payment of monetary benefits.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

